DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-19, as filed on 05/10/2021, are currently pending and considered below.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 7: amend “a pair” to ---the pair---.
Claim 11, line 3: remove period.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, and 14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20150251043 A1 (Holderbaum).
	 Regarding Independent Claim 1, Holderbaum discloses an exercise apparatus (device 5) for positioning between a pair of thighs of a user (“retention between, for example, the knees, calves, ankles or feet of a user when performing various exercises” ¶ 21; the device is capable of being positioned between the user’s thighs for exercise), comprising: 
	a body having a holding portion (arcuate intermediate portion 20) that extends between a first distal region (bulbous end 10) and an opposing second distal region (bulbous end 15); 
	wherein the holding portion forms a continuous surface that is curved such that a diameter of the holding portion is narrowest at a proximal point of the holding portion and widest at a first radial edge and an opposing second radial edge (Figure 3: Annotated); 

    PNG
    media_image1.png
    318
    403
    media_image1.png
    Greyscale

Figure 3: Holderbaum Annotated
	wherein the holding portion is adapted to be received between a pair of thighs of the user (“retention between, for example, the knees, calves, ankles or feet of a user when performing various exercises” ¶ 21; the device is capable of being positioned between the user’s thighs for exercise); 
	wherein the first and second distal regions are each dome shaped and extend from the first radial edge and the second radial edge, respectively (see Figure 3 above wherein the bulbous ends are dome shaped and extend from the radial edges).  
	Regarding Claim 2, Holderbaum further discloses the exercise apparatus of claim 1, wherein the body resembles an apple core shape (“apple core” ¶ 20; see Figure 3 wherein the device 5 takes the form of an apple core shape).  
	Regarding Claim 3, Holderbaum further discloses the exercise apparatus of claim 1, wherein the body comprises rotational symmetry about a longitudinal axis, wherein the longitudinal axis extends between the first and second distal regions (Figure 3: Annotated).  

    PNG
    media_image2.png
    406
    461
    media_image2.png
    Greyscale

Figure 3: Holderbaum Annotated
	Regarding Claim 4, Holderbaum further discloses the exercise apparatus of claim 3, wherein a weight receiving channel (hollow shell 25) extends along the longitudinal axis (see Figure 5 wherein the internal structure is hollow along the longitudinal axis) and configured to receive a weight therein (the hollow shell is capable of receiving weight filling and reinforcing rods).  
	Regarding Claim 5, Holderbaum further discloses the exercise apparatus of claim 3, further comprising horizontal symmetry about a horizontal axis of the proximal point (Figure 3: Annotated).

    PNG
    media_image3.png
    409
    348
    media_image3.png
    Greyscale

Figure 3: Holderbaum Annotated
	Regarding Claim 6, Holderbaum further discloses the exercise apparatus of claim 4, wherein the weight is an elongated weight that extends from the first distal region to the second distal region (“ reinforcing rod or tube could traverse the intermediate portion of heavier embodiments while being simultaneously surrounded by fill material so as to maintain the desired feel and malleability of the device 5” ¶ 27; the reinforcing rod has a weight and functions as additional weight to the device and traverses between the first and second distal regions).  
	Regarding Claim 14, Holderbaum further discloses the exercise apparatus of claim 1, wherein the exercise apparatus extends at least 7 inches (“might have an overall length of about 6-10 inches” ¶ 24) radially from a longitudinal axis (the longitudinal axis extends along the axial center of the device along the devices length).

	Claims 16, and 18-19 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by KR 101123657 B1 (Choi).
	Regarding Independent Claim 16, Choi discloses a method of exercising a muscle of a user (Figure 5E), comprising: 
	providing an exercise apparatus (muscle exercise device 10) comprising a body having a holding portion (grip portion 121) that extends between a first distal region and an opposing second distal region (weight portions 130), 
	wherein the holding portion forms a continuous surface (see Figure 4 wherein the grip portion 121 is a continuous curved surface) that is curved such that a diameter of the holding portion is narrowest at a proximal point of the holding portion and widest at a first radial edge and an opposing second radial edge (Figure 4: Annotated), 

    PNG
    media_image4.png
    447
    623
    media_image4.png
    Greyscale

Figure 4: Choi Annotated
	wherein the first and second distal regions are each dome shaped and extend from the first radial edge and the second radial edge, respectively (Figure 4: Annotated; the inner sections of the weight portions 130 are attached to the radial edges of the grip portion 121); 
	positioning the exercise apparatus between a pair of corresponding thighs of the user (“the user puts the muscle exercise device (10) in close contact with the inside of the thighs, and then pushes the device (10) while repeating the operation of tightening or loosening by using the pelvis and thigh muscles” Page 2), such that the first distal region is positioned over a top of the pair of thighs and the second distal region is positioned on an opposing side of the pair of thighs (see Figure 5E wherein the device 10 is placed between the thighs with the opposing weight portions 130 on opposing sides of the user’s thighs); 
	moving the pair of thighs while simultaneously holding the exercise apparatus therebetween (“the user puts the muscle exercise device (10) in close contact with the inside of the thighs, and then pushes the device (10) while repeating the operation of tightening or loosening by using the pelvis and thigh muscles” Page 2; the user moves their thighs to tighten or loosen).
	Regarding Claim 18, Choi further discloses the method of claim 16, wherein the exercise apparatus is positioned above the knees of the user (see Figure 5E wherein the upper portions of the device 10 are above the user’s knees).  
	Regarding Claim 19, Choi further discloses the method of claim 16, wherein an entire surface of the continuous curve formed between of the two radial edges of the holding portion is configured to rest flush against inner surfaces of the thighs of the user (“the user puts the muscle exercise device (10) in close contact with the inside of the thigh” Page 2; see Figure 5E wherein the grip portion 121 of the device 10 is shaped to rest flush against the inner surfaces of the thigh).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-4, 7-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6599222 B2 (Wince) in view of US 8951169 B1 (Casper) in further view of US 20180078811 A1 (Chen).
	Regarding Independent Claim 1, Wince discloses an exercise apparatus (encapsulated weight system 10) for positioning between a pair of thighs of a user (the weight system is capable of being placed between the thighs of a user), comprising: 
	a body (adapter 14 with dumbbells 12,12’) having a holding portion (adapter 14 with dumbbells 12, 12’) that extends between a first distal region (end cap 16) and an opposing second distal region (end cap 16’); 

    PNG
    media_image5.png
    238
    532
    media_image5.png
    Greyscale

Figure 1: Wince
	wherein the holding portion forms a continuous surface (adapter 14) that has a first radial edge and an opposing second radial edge (threaded members 34);
	wherein the holding portion is adapted to be received between a pair of thighs of the user (the adapter 14 is sized and capable of being received between the pair of thighs).
	wherein the first and second distal regions extend from the first radial edge and the second radial edge, respectively (via the barbells 12, 12’).
	Wince discloses the invention as substantially claimed, see above. Wince does not disclose wherein the holding portion forms a continuous surface that is curved such that a diameter of the holding portion is narrowest at a proximal point of the holding portion and widest at a first radial edge and an opposing second radial edge; wherein the first and second distal regions are each dome shaped.
	Casper teaches an analogous exercise dumbbell comprising: a body (tube 1 with sleeve 2) having a holding portion (sleeve 2) that extends between a first distal region (left end cap 6) and an opposing second distal region (right end cap 6); 
	wherein the first and second distal regions are each dome shaped (hemispherical outer portion 12) and extend from a first radial edge and second radial edge (retainer 3, respectively (outer portions 12 extend outwardly from each end of the sleeve 2).  

    PNG
    media_image6.png
    190
    471
    media_image6.png
    Greyscale

Figure 2: Casper
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wince’s end caps to have hemispherical outer portions, as taught by Casper, in order to “form a blunt surface that will not damage nearby objects or injure an exerciser; furthermore, the rounded end caps create a unique and aesthetical exercise tool as compared to mundane dumbbells and other conventional exercise equipment” (Col. 2, lines 40-44).
	Wince in view of Casper discloses the invention a substantially claimed, see above. Wince in view of Casper do not disclose wherein the holding portion forms a continuous surface that is curved such that a diameter of the holding portion is narrowest at a proximal point of the holding portion and widest at a first radial edge and an opposing second radial edge.
	Chen teaches an analogous dumbbell comprising a body having a holding portion (central handle bar 10) that extends between a first distal region (enlarged end member 11) and an opposing second distal region (enlarged end member 12); 
	wherein the holding portion forms a continuous surface that is curved such that a diameter of the holding portion is narrowest at a proximal point of the holding portion and widest at a first radial edge and an opposing second radial edge (Figure 4: Annotated).

    PNG
    media_image7.png
    380
    259
    media_image7.png
    Greyscale

Figure 4: Chen Annotated
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wince’s continuous surface to be curved with a narrower proximal point and wider radial edges, as taught by Chen, in order to better situate the hand and better fit the grip of a user. 
	Regarding Claim 3, Wince in view of Casper and Chen further disclose the exercise apparatus of claim 1, wherein the body comprises rotational symmetry about a longitudinal axis (see Figure 1 for dashed line indicating central longitudinal axis through the centerlines of the bars), wherein the longitudinal axis extends between the first and second distal regions (see Figure 1).  
	Regarding Claim 4, Wince in view of Casper and Chen further disclose the exercise apparatus of claim 3, wherein a weight receiving channel (interior load area 20) extends along the longitudinal axis and configured to receive a weight (weight capsule 30) therein (weights 30 are inserted into load area 20 within dumbbells 12, 12’ along the longitudinal axis).
	Regarding Claim 7, Wince in view of Casper and Chen further disclose the exercise apparatus of claim 4, wherein the weight is interchangeable with a second weight (spacer capsule 32) configured to be received within the weight receiving channel, wherein the second weight comprises a different calibration (“spacer capsules 32 can comprise any suitable weight, but are preferably lighter in weight than the weight capsules 30” Col. 4, lines 2-4).  
	Regarding Claim 8, Wince in view of Casper and Chen further disclose the exercise apparatus of claim 1, further comprising a weight receiving channel (interior load area 20) extending through the body and an elongated weight (weight 30) positioned within the weight receiving channel (see Figure 1).  
	Regarding Claim 9, Wince in view of Casper and Chen further disclose the exercise apparatus of claim 8, wherein the elongated weight comprises a pair of fasteners at either end thereof (threaded portions 24, 26) the fasteners are adapted for securing to both a first and second distal region (threaded portions 24, 26 secure end caps 16’ to respective barbells 12’), respectively.  
	Regarding Claim 10, Wince in view of Casper and Chen further disclose the exercise apparatus of claim 8, wherein the weight receiving channel does not extend through the holding portion (see Figure 1).  
	Regarding Claim 12, Wince in view of Casper and Chen further disclose the exercise apparatus of claim 8, wherein the elongated weight is calibrated in weight units that correlate to an overall weight of the exercise apparatus (“The weight capsules 30 can comprise any suitable weight and can be solid or hollow” Col. 4, lines 1-2; in as much as applicant has shown the weights 30 correlate to an overall weight of the device).  
	Regarding Claim 15, Wince in view of Casper and Chen further disclose the exercise apparatus of claim 1, wherein the first and second distal regions are end caps that are removably secured to the holding portion (end caps 16, 16’; see Figure 1 for removably secured).  

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150251043 A1 (Holderbaum).
	Regarding Claim 13, Holderbaum discloses the invention as substantially claimed, see above. Holderbaum further discloses the diameter of the intermediate portion/proximal point is between about 2-3 inches (Claim 8) and that the diameter of the radial edges is greater than the proximal point (see Figure 3). Holderbaum is silent regarding the diameter of the radial edges and does not disclose where the first radial edge and the second radial edge have a diameter at least 2.3 times larger than the diameter of the proximal point of the holding portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Holderbaum to have a first and second radial edge to have a diameter at least 2.3 times larger than a diameter of the proximal points since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Holderbaum would not operate differently with the claimed diameter. Further, applicant places no criticality on the diameter claimed, indicating only that the diameter is “at least” the claimed 2.3 times larger and indicating various other ratios and diameters within the specification in paragraph 30. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first and second radial edges to have a diameter 2.3 times larger than the diameter of the proximal point in order to better frame the targeted muscle groups (¶ 25).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101123657 B1 (Choi) in view of US 20150165267 A1 (Erickson).
	Regarding Claim 17, Choi discloses the method as substantially claimed, see above. Choi further discloses various other exercises (Fig 5G and 5H) in the supine position and that the user is squeezing the devices between their thighs (Page 2). Choi does not disclose method of claim 16, further comprising lifting the legs of the user while the user is in a supine position.  
	Erikson teaches an analogous exercise method of inner thigh squeezing (¶ 160) comprising: providing an exercise apparatus (device 500)
	positioning the exercise apparatus between a pair of corresponding thighs of the user (“position two adjacent prongs 101 or 501 of muscle exercise device 100 or 500 between knees, such that one side indenture 115 or 515, not shared between the two adjacent prongs 101 or 501, may partially conform to each thigh of user 900” ¶ 160; see Figure 4B), 
	moving the pair of thighs while simultaneously holding the exercise apparatus therebetween (“repeatedly squeeze inner thighs towards each other against muscle exercise device 100 or 500, and then relax without letting muscle exercise device 100 or 500 slip away from being held between the thighs”);
	further comprising lifting the legs of the user (see Figure 4B wherein the legs are lifted above the floor) while the user is in a supine position (“such inner thigh exercising may be performed while user 900 may be seated, or wherein user 900 may be standing, wherein user 900 may be supine” ¶ 161; see Figure 4B wherein the user is supine and lifting their legs above the ground while performing the exercise).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the method of Choi to include lifting the legs of the user while the user is in a supine position, as taught by Erikson, in order to target further muscles within the legs and abdomen (¶ 154).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record US 6599222 B2 (Wince) in view of US 8951169 B1 (Casper) in further view of US 20180078811 A1 (Chen) fails to teach or render obvious the exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including the elongated weight comprises a pair of protrusions at each distal end thereof that interlock within the pair of recesses of the weight receiving channel, wherein the wall of the weight receiving channel is received by an aligned weight recess of the elongated weight
The prior art of record teaches threaded members 34 that lock the dumbbells 12, 12’ to adapter 14 and weight 30 slidingly engaged within the load area 20, which are not considered equivalent to applicant’s invention.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784